Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 1 of 27 Page ID
                                  #:2542




                           Exhibit R
                           Part Two
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 2 of 27 Page ID
                                  #:2543
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 3 of 27 Page ID
                                  #:2544
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 4 of 27 Page ID
                                  #:2545
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 5 of 27 Page ID
                                  #:2546
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 6 of 27 Page ID
                                  #:2547
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 7 of 27 Page ID
                                  #:2548
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 8 of 27 Page ID
                                  #:2549
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 9 of 27 Page ID
                                  #:2550
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 10 of 27 Page ID
                                   #:2551
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 11 of 27 Page ID
                                   #:2552
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 12 of 27 Page ID
                                   #:2553
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 13 of 27 Page ID
                                   #:2554
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 14 of 27 Page ID
                                   #:2555
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 15 of 27 Page ID
                                   #:2556
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 16 of 27 Page ID
                                   #:2557
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 17 of 27 Page ID
                                   #:2558
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 18 of 27 Page ID
                                   #:2559
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 19 of 27 Page ID
                                   #:2560
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 20 of 27 Page ID
                                   #:2561
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 21 of 27 Page ID
                                   #:2562
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 22 of 27 Page ID
                                   #:2563
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 23 of 27 Page ID
                                   #:2564
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 24 of 27 Page ID
                                   #:2565
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 25 of 27 Page ID
                                   #:2566
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 26 of 27 Page ID
                                   #:2567
Case 2:19-cv-06182-DSF-PLA Document 82-17 Filed 08/18/20 Page 27 of 27 Page ID
                                   #:2568
